 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDM Restaurants, ,Incorporated,d/b/a The Mandarin'andSan Francisco Local Joint Executive Board- ofCulinaryWorkers, Bartenders,Hotel,Motel andClub ServicetWorkers,Hotel and RestaurantEmployeesrand, Bartenders International.Case 20-CA-9552October 31, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS -FANNING AND JENI£INSOn March 10, 1975, Administrative Law JudgeJerroldH. Shapiro issued the attached Decision inthis proceeding. Thereafter, the General Counsel andthe 'Respondent filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended,' theNational Labor Relations Board' has `delegated itsauthority in this proceeding to a three-member panel.The Board' has considered the record and theattachedDecision' in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,2 and conclusions of the Administrative LawJudge and to adopt his recommended, Order, asmodified below.For the reasons fully expressed in our dissentingopinion inGTE Lenkurt, Incorporated,204 NLRB921, 922 (1973); we reverse the Administrative LawJudge and find an additional violation of Section8(a)(1) based-on Respondent's conduct in promulgat-ing a rule that reads: "Solicitation on companypremises by -employees after employees' shift hasbeen completed is prohibited."We note that even under the rationale advanced bya majority of the Board inLenkurt,the rule in theinstant case would be held unlawful. Rule D, the rulein question inLenkurt,did not mention employeesolicitation or distribution but rather prohibited off-duty employees from remaining on or entering theemployer's premises foranypurpose. The Boardmajority underlined this aspect of rule D in distin-guishing rule D from other rules that did mentionsolicitation or distribution. The majority agreed thatthe latter rules were unlawful. Continuing in thisvein, theLenkurtmajority specifically held: 3iWe note the following inadvertent error in the attached Decision,which doesnot affect the conclusions reached. In the 16th sentence of secIV,A, par.8, theAdministrative Law Judge used the name "Chien" insteadof "Meng." Thiserror ishereby corrected so that thesentencereads, "Mengpointedout that this requirement placed an employee who was sick on thejob in an impossible situation"2Respondenthas excepted to certain credibility findings made by theAdministrativeLaw Judge. It is the Board's established policy not to221 NLRB No. 48"...where an employer's- no-access rule isnondiscriminatory, i.e., it denies off-duty employ-ees access to the premises foranypurpose and isnot disparately applied against union activities, itispresumptively' valid ....[Emphasis supplied.]The rule in the instant case was directed solely atemployee solicitation. In fact Respondent permittedoff-duty employees to wait for fellow, employees tofinish work, to pick up their paychecks on their daysoff, and to return to the premises to eat with theircoworkers. Under these circumstances and particu-larly in view of the majority's holding inI,enkurt,it isevident that even under the standard enunciated inthat case Respondent's no-access rule is presumptive-ly invalid and unlawful.AMENDED CONCLUSION OF LAWIn view of the above, the Administrative LawJudge's Conclusion of Law 3 is amended to read asfollows:"3.By announcing and granting its employeeswage increases in order to dissuade them fromsupporting the Union,by creating an impression ofsurveillance of its employees'union activities, bypromulgating or maintaining a no-solicitation rulewhich prohibits employees,from soliciting for theUnion during their nonwork time, by maintaining ano-access rule which prohibits solicitation on compa-ny premises by employees after their, shift has beencompleted,and bypromising an employee improvedemploymentbenefits and threatening said employeewith reprisal for the purpose of discouraging theemployee from supporting the Union,theRespon-dent has engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent,M Restaurants, Incorporated, d/b/a TheMandarin, San Francisco, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order as somodified:overruleanAdministrativeLaw Judge'sresolutionswith respect tocredibilityunless the clear preponderance of all of the relevant evidenceconvincesus that theresolutions are incorrect.Standard Dry Wall Products,Inc, 91 NLRB 544 (1950),enfd.188 F.2d 362 (C.A 3, 1951) We havecarefully examined the record and find no basis for reversing his findings.3GTE Lenkurt, supraat 922.See alsoAll-Glass AquariumCo, Inc.,214NLRBNo. 24 (1974). THE MANDARIN1.Insert the following as paragraph 1(f) andreletter the subsequent paragraph accordingly:"(f)Maintaining any rule or regulation prohibitingits employees from soliciting on company premisesafter their shifts have been completed unless suchprohibition is demonstrably necessary to maintainproduction, discipline, or security."2.Substitute the attached notice for that of theAdministrative Law Judge.CHAIRMAN MURPHY, concurring:Iagree with each of the 8(a)(1) and (3) findingsmade by Members Fanning and Jenkins. I disagree,however, ' with their rationale for finding unlawfulRespondent's rule prohibiting solicitation on compa-ny premises by employees whose shift has beencompleted.Contrary to my colleagues, I do notconsiderthe rule in dispute to be a "no-access" ruleunder the principles set forth inGTE Lenkurt,Incorporated,204 NLRB 921 (1973).4 In my view, therule is an'' unlawfully broad no-solicitation rule.Respondent's rule provides that "Solicitation oncompany premises by employees after employees'shift has been completed is prohibited." In contrast,theLenkurtrule stated that "An employee is not toenter the plant or remain on the premises unless he ison duty or scheduled for work." The difference inemphasisbetween the two rules is self-evident: theinstant ruleis directly aimed at solicitation while theLenkurtrule is directly aimed at employees who"enter . . . or remain on the premises ...."5Admittedly, there is some overlapping in terms ofsecondary effects.An effect of Respondent's no-solicitation rule is to deny access to its premises toemployees whose sole reason for being there is tosolicit.Similarly, an effect of theLenkurtno-accessrule is to prevent solicitation on company premisesby employees who are not "on duty or scheduled forwork." The fact remains, however, that the rule inthis caseisfirst and foremost a no-solicitation rule,and its validity should be determined in accordancewith the standards applicable to such rules 6It is now well established that the Act guarantees toemployees the right to solicit union'' support duringnonwork time while on their employer's premises.?Nonwork time has always been 'viewed as encom-passing alltime "outside working , hours, whetherbeforeor after work,or during luncheon or restperiods ...." (Emphasis supplied.8) Emplgyer ruleswhich infringe upon the employees' right to solicitunion support during nonwork time are presumptive-ly invalid under Section 8(a)(1).Respondent's rule prohibits solicitation by employ-ees "afteremployees' shift has' been completed"-i.e.,after work.By its terms, the employees are prohibitedfrom soliciting during such nonwork times as their265post-shift clean-up period (if any), as well as duringtheir walk through Respondent's parking lot to theircars.In other words, the rule applies even insituations where the employees have completed theirshifts,but are nevertheless still "lawfully andproperly on the company premises pursuant to thework relationship." 9 The rule thus restricts unionsolicitation during employee nonworking time and istherefore presumptively invalid. Since Respondenthas not established that the rule is necessary forpurposes of production, safety, or discipline, I findthat it violates Section 8(a)(1).4Therefore,I need not,and do not pass on theGTE Lenkurtholding inthis case.5See alsoWestinghouse Electric Corporation,Tampa Division,199 NLRB783, 785,(1972) (Rule provided,inter alia,that `other than for work duties..employees will not be admitted onto the property.");Fiberfil,Divisionof Dart Industries,210 NLRB 1086 (1974) (Rule prohibited "off dutyemployeesfrom enteringupon companypremises.")6 In light of this conclusion,it is unnecessary for me to determinewhether a no-access rule, in order to be valid underLenkurt,must deny off-duty employees access to the employer's premises foranypurpose.TPeyton Packing Co,49 NLRB 828, 843-844 (1943), enfd. 142 F.2d 1009(C.A. 5, 1944), cert denied 323 U.S. 730 (1944).8Republic Aviation Corporation v. N.LR B.,324 U.S. 793,803, fn 10(1945)9 SeeDiamond Shamrock Co. v. NL.RB,443 F.2d 52 (C.A. 3, 1971).This fact further distinguishes the rule here from the one inLenkurt.TheLenkurtrule applied to employees seeking to"enter the plant or remain onthe premises"when not "on duty or scheduled for work"-i.e., employeeswho clearly werenot"lawfully and properly on the company premisespursuant to the work relationship."The distinction is crucial.For here theemployees'right to self-organization is to be balanced against Respondent'sinterest in' production,safety,or discipline,whereas inLenkurttheemployees' right was balanced against the employer'sprivate propertyrights. SeeGTE Lenkurt Incorporated, supraat 921.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found,after a trial at which all parties were permitted to giveevidence, thatwe violated the National LaborRelationsAct,we have been ordered to post thisnotice.The laws of the United States give all employeesthese rights:To organize themselvesTo form, join, or help unionsTo bargain as a group through represent-atives they chooseTo act together for collective bargainingor other mutual aid or protectionTo refuse to do any and all these things.WE WILL NOT promise or give to 'our employeesbetter terms and conditions of employment todiscourage them from supportinga union. 266DECISIONSOF NATIONALLABOR RELATIONS BOARDWE WILL NOT give the impression to ouremployees that we are keeping their unionactivities under surveillance.WE WILL NOT threaten our employees withreprisals to discourage them from supporting aunion,WE WILL NOT prohibit our employees while onour property from soliciting for a union duringtheir nonworking time.WE WILL NOT prohibit our employees fromsoliciting on company premises after their shiftshave been completed unless such a prohibition isdemonstrably necessary to maintain production,discipline, or security.WE WILL NOT discharge our employees orotherwise discriminate against them because theyengage in protected concerted activities or giveassistance to or join San Francisco Local JointExecutiveBoard of Culinary Workers, Bar-tenders, Hotel, Motel and Club Service Workers,Hotel and Restaurant Employees and BartendersInternational, or any other union.WE WILL offer to reinstate Billie Meng to hisformer job or, if that job no longer exists, to asubstantially equivalent job, without prejudice tohis seniority or other rights and privileges previ-ously enjoyed, and we will make him whole forany loss of earnings he may have suffered as aresult of his discharge, together with 6-percentinterest per annum.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in exercis-ing the rights guaranteed to them by the NationalLabor Relations Act.M RESTAURANTS,INCORPORATED, D/B/ATHE MANDARINDECISIONSTATEMENT OF THE CASEJERROLD H.SHAPIRO,Administrative Law Judge: Thehearing in this caseheld on December 17, 1974, is based onunfair labor practice charges filed by the above-namedlabor organization on September13, 1974, and a complaintissued onNovember 13, 1974, on behalf of the GeneralCounsel of the National Labor Relations Board, hereincalledthe Board, by the Regional Director of the Board,Region 20,alleging thatM Restaurants, Incorporated,d/b/a TheMandarin,herein called the Mandarin orRespondent, has engagedin unfair labor practices withinthemeaningof Section 8(a)(1) and (3) of the NationalLaborRelationsAct, herein called the Act. The Respon-dent filed an answer denying the commission of the allegedunfair laborpractices.Upon the entire record, from my observation of thedemeanor of the witnesses, and having considered thepostheanng briefs submitted by Respondent and theGeneral Counsel, I make the following:I.THE BUSINESS OF THE RESPONDENTRespondent,M Restaurants, Incorporated, d/b/a TheMandarin, is a California corporation with its principalplace of business located in San Francisco, California,where it operates a restaurant and cocktail lounge. Duringitsfiscalyear ending December 31, 1973, Respondentreceived gross revenues in excess of $500,000 and madepurchases directly from outside the State of Californiavalued in excess of $5,000. Based on the foregoing, I findRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.II. THELABOR ORGANIZATION INVOLVEDSan Francisco Local Joint Executive Board of CulinaryWorkers,Bartenders,Hotel,Motel and Club ServiceWorkers, Hotel and Restaurant Employees and BartendersInternational, the Union, is admittedly a labor organiza-tion within the meaning of Section 2(5) of the Act.'III.THE QUESTIONS FOR DECISIONThe most important question to be decided is Respon-dent's motivation when it suspended Billie Meng. GeneralCounsel contends that the suspension was motivated byRespondent's opposition to Meng's union activities andsympathies thus violating Section 8(a)(3) and' (1) of theAct. Alternatively, the General, Counsel urges that regard-lessof Respondent's motivation that Meng's suspensionwas unlawful because he was discharged for engaging inthe type of activity protected by Section 7 of the Act.Additionally, the General Counsel alleges that Respondentviolated Section 8(a)(1) of the Act by maintaining a writtenruleprohibiting off-duty employees from engaging inunion solicitation on its premises and by conduct engagedin by its manager, Linsan Chien. Chien is alleged to haveengaged in the following unlawful' conduct: Announced arule prohibiting union solicitation on the Respondent'spremises during an employee nonwork time; 'created theimpression that he was keeping the employees' unionactivities under surveillance; granted the employees wageincreases to discourage them from supporting the Union;and promised an employee improved conditions ofemployment and threatened the same employee withreprisal to discourage the employee, from supporting theUnion.Respondent urges that the evidence is insufficient todemonstrate that the suspension of Meng was unlawfullymotivated, rather, it takes the position that the recordprovesMeng was discharged because he questioned thejudgment and challenged the authority of Manager Chieninfrontof other employees. Regarding the allegedindependent violations of Section 8(a)(1) Respondent urgesthatMeng was not engaged in protected concerted activityand that its no-access rule directed against 'solicitation by1The term"Union,"as used herein,also refers to the Union's affiliate,DiningRoom Employees Local 9. THE MANDARINoff-duty employees is lawful as written and that the wageincreases granted to the employees were motivated bylegitimate business reasons. Finally,Manager Chien ineffect testified that he did not engage in the other allegedunlawful conduct attributed to him.IV. THE ALLEGED UNFAIR LABOR PRACTICESA.The Facts in ChronologyThe findings in this portion of the Decision involveseparateconversationsbetweenManager Chien andemployeeMeng on September 11, 1974,2 and employeeHall on September 29, as well as meetings wherein Chienspoke to groups of employees on August 24, September 7and September 11. In certain instances the content of thesemeetings andconversations, as described by Chien, whotestified for Respondent, does not jibe with the testimonyof employees Rene Hall, George Leung, Karen Wong andBillieMengtheGeneral Counsel's witnesses. Of theemployee witnesses, all but the alleged discriminatee,Meng, were employed by Respondent at the time theytestified,and each one impressed me in manner andbearing as being more trustworthy and reliable witnessesthanManager Chien, the only witness called by Respon-dent.This is especially true with respect to Meng whoimpressedme as an honest and reliable witness. Nor wasthe various testimony of the General Counsel's witnessesconcerningwhat took place at the various meetings,between the employees and Chien, inherently improbablewhen viewed in the light of the whole record. Accordingly,the findings in this section are based on the stipulations ofthe parties,undisputed documentary evidence, and- thetestimony of the witnesses called by the General Counsel.Although the rejected testimony of Chien has not been setout in detail, it has been carefully considered but I haverejected it in -favor of testimony, which, for reasons set outabove, in my opinion, is more trustworthy and reliable.The Mandarin during the time material to this caseemployed about 46 employees: 13- waiters, 8 busboys, 14kitchen employees, 9 hostesses, which includes a cocktailwaitressand 2 bartenders. In either 1972 or 1973 theUnion, with nosuccess,tried to organize the employees.The instantcase arisesout of the Union's most recentorganizingdrive which began in July. The employee whoinitiated this campaign was waiter Billie Meng, the allegeddiscriminatee.Meng during the week of July 14 invited thewaiters to attend a meeting to discuss unionization andlater that same week, with two other waiters, met with aunion businessagent. ThereafterMeng arranged for anorganizationalmeeting tobe held on July 21 which wasattended by approximately 19 employees. During themeeting Mengsolicited the employees to sign union pledgecards. The next day, July 22, the Union filed a representa-tion petition with the Board, styled as Case 20-RC-12222,seeking an electionamong a unit of Respondent's diningroom employees excluding all other employees. Thispetition was amended by the Union on July 29 to expandthe voting unit to include all of the restaurant's employeesincluding the diningroom and kitchen employees. On2All dates herein, unless otherwisespecified refer to 1974.3The remarksmade by Chien at the August24 meetingare based on a267August 15 the Union requested that, the Board allow it towithdraw its petition and the request was granted onAugust 19. This did not end- the Union's organizationaldrive for the union adherents among-the employees, whichincluded waiter Meng, continued to hold weekly organiza-tionalmeetings at the home of employee Karen Wong, andon September 10 the Union filed another representationpetitionwith the Board, styled as Case 20-RC-12335,seeking an election among a voting unit composed of all ofthe Respondent's employees.After being notified that the Union had withdrawn itsrepresentation petition in Case 20-RC-12222 the Respon-dent'smanager, Linsan Chien, on August 24 met withRespondent's dining room employees and advised themthat there would be no, election since the Union hadwithdrawn, its representation petition. Chien also told theemployees that Respondent was against the unionization ofthe restaurant and cautioned them not to be fooled by theUnion's promises and also told them that he did notbelieve a union was needed inasmuch as the employees andRespondent could work together in harmony without aunion pointing out that employees could always discusstheir problems personally with Chien whose office wasalways open to them.3-On Friday night, September 6, after work, a unionorganizationalmeeting was conducted by Billie Meng atthe home of employee Karen Wong, -where Meng ex-plained the Union's master collective-bargaining agree-ment and solicited employees to sign union pledge cards.Previously that evening during his working hours while hewas eating dinner Meng had asked cocktail waitress JudySanders to attend this meeting. Ms. Sanders declined,stating she had made arrangements for her husband todrive her home immediately after work. Meng simplyanswered "okay." Nevertheless,Manager Chien testified,in effect, that later during the evening he was informed thatemployee Meng and employee George Leung -had. threat-enedMs. Sanders. Chien testified that on September 6,apparently after the restaurant had closed, the Respon-dent's president, Cecilia Chiang, received a phone call atthe restaurant from Ms. Sander's husband. Chiang afterspeaking to Mr. Sanders told Chien that he had told herthat his wife had been approached by employees Meng .andLeung as she was leaving work and asked by them toattend a meeting that night at the home of employee KarenWong. When Ms. Sanders explained that she could notattend because her husband was scheduled to meet her,Meng and Leung warned-that if she did not go to themeeting and if the restaurant became unionized "she[would be], kicked out of the house." Neither PresidentChiang,,Mr. Sanders or Ms. ' Sanders was called on tocorroborate Chien's testimony. Meng and Leung convinc-ingly denied that the conduct attributed to them' everoccurred, and I find that neither one made any such threattoMs. Sanders. I realize that it is conceivable that Ms.Sanders - concocted the alleged incident and using herhusband passed it along to President Chiang who, as Chientestified, in turn passed it along to Chien. Chien howeverwas an extremely unimpressive witness. For this reasoncomposite, of the undisputed and credible testimony of employees BillieMeng and Karen Wong. 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDand in view of the unexplained failure of Respondent tocall President Chiang to corroborate Chien's testimony onthismatterI do not' credit Chien's version of what Chiangtold him, rather I find that Chien on the evening ofSeptember6 was simply informed that Meng had solicitedemployee Sanders to attend a union meeting.4The following evening, September 7, Chien called ameeting ofall the dining room employees which lastedabout 5 minutes .5 Chien reminded them that Respondenthad a no-solicitation rule which prohibited employees fromsoliciting in the Mandarin regardless of whether they were"on a shift or not," and warned the employees if theyengaged inany type of solicitation they would bedismissed.Chien then stated that the employees were notallowedto solicit union pledge cards in the Mandarin andsaidhe had been told that some of the employees werepassingout such cards in the Mandarin. If the employeeswere solicited to sign a union pledge card Chien advisedthem that they had the right to notify him and that hewould act in accordance with the Respondent's posted no-solicitationrule.The no-solicitation rule mentioned byChien was posted on the Mandarin's bulletin board abovethe employees' timeclock with certain other company rulesand had been in effect for over 2 years. The rule reads:"Solicitation of any type by our employees during workingtimeis'prohibited."The same evening he spoke to the employees aboutdistributing union pledge cards. Chien granted the kitchenemployees a $50-a-month salary increase retroactive toSeptember 1.On September 11 waiter Billie Meng was suspendedostensibly for misconduct engaged in during an employeemeeting calledby Manager Chien on September 11 todiscussthe failure of the waiters to share their bar billtipswith Ms.Sanders,the cocktail waitress.When customersare served drinks before dinner in the cocktail lounge theyfrequently instruct Sanders to include the drinks on theirdinnerbill. In view of this and to make sure that Sanders iscompensatedfor her service, the practice is for the waiterswhen they serve such customers to give Sanders 10 percentof the amount of the bar bill. Prior to September 10 thewaiters,at the end of the dinner shift, gave this 10 percentto the waiters' captain, Captain Steve, who turned themoney over to Sanders. On September 10, for reasons notrelevantto this Decision, the waiters gave this money towaiterGeorge Leung for distribution to Sanders .6 So, whenCaptainSteve cameto the waiters on September 10 tocollect the bar bill money and Ms. Sanders' 10-percent4I do not creditChien's further testimony that he was also informed byChiang that employee Leung took part in the solicitation or that the meetingwas to'be held at the homeof Wong.In his swornaffidavit given the Boardprior to this hearing Chienin hisdescription of the information he receivedfrom Chiang did not include the names of eitherWong or Leung. Moreover,Meng did not inform Ms.Sanders of the location of the meeting nor didLeung eversolicitMs. Sanders to attend this meeting or join the Union.Under thecircumstances,including Chien's poor demeanor, I find thatChien's admissioncontained in his affidavit is more accurate than theadmission made during the hearing in the sensethat his, pretrial affidavitindicatesthat he was informed only of the union activity of Meng. Cf.StarliteManufacturing Co.,172 NLRB 68 (1968), andColonial KnittingCorp.,187 NLRB 980 (1971).5 The descriptionof Chien's remarksmade at the September 7 meeting isbased on the credibletestimony of Karen Wong which was corroborated bythe testimony of BillieMengand George Leung. Chien testified inshare of the tip the waiters withheld Sanders' tip whichthey gave to waiter Leung.? Sometime that eveningManager Chien and President Chiang, who were out oftown, telephoned the Mandarin and Chien testified thatCaptain Steve reported that the waiters had refused, toshare their tips with the cocktail waitress. Chien immedi-ately scheduled an employee meeting for the next day,September 11, at,5:30 p.m., the start of the dinner shift.The meeting was held as scheduled and was attended bytheMandarin's approximately 13 waiters and PresidentChiang and Manager Chien.Manager Chien and President Chiang spoke to thewaiters.Chien opened the meeting- stating he had beeninformed that some of the waiters had refused to sharetheir tips with cocktail waitress Sanders. Chien asked theperson who represented the waiters to explain what hadhappened.When no one replied, Chien asked waiters"Peter" and "Brian" what they had done with Sanders'share of the bar bill tip the previous evening. They repliedin substance that they had given the money to waiterLeung for distribution in the same way they give him tipmoney to distribute to the busboys. Chien then askedwaiter Leung about Sanders' share of the tip money andLeung told him he had already turned over the money toSanders. Chien asked what would happen when Leung wasabsent from work and Leung stated he would delegate theresponsibility of transmitting the cocktail waitress' andbusboys' share of the tips to another waiter. Chien statedthat this procedure was too confusing and he wasconsidering including a 10-percent service charge on thecustomers' bills in lieu of a tip and that the service chargewould be divided among all of the Mandarin's employees.At this point President Chiang pounded on a table andshouted, "We don't want to do this. You force us to dothis," asked, "why are you people doing this behind ourback," and, still shouting, invited the waiters to quit theiremployment with Respondent if they thought they werebeing treated unfairly. At the end of this tirade, PresidentChiang asked the waiters to state what the Respondent haddone -wrong and , what they considered' unfair and toldthem if they had "any problem" they "could speak up."Meng asked whether he could discuss the matter and askmanagement to be fair if he felt that something was unfair.President Chiang indicated he could speak his mind. Mengstated. that' "for exampleonce he had a toothache andasked to be excused from work for a few hours so he couldgo to the dentist but Manager Chien refused his request.Chien responded that he did not know whether Meng wassubstance that he reminded the employees of the existence of the posted no-solicitation rule, told them that anyone who violated the rule would bepunished and advised them to tell him of'any such violation.'He deniedusing the word "union" or that he referred to "union cards." On cross-exammation he admitted that he described the posted rule in these terms:"No solicitations is allowed in the restaurant.,"6 The reasons for the change in the procedure used to,transmit Ms.Sanders' share of the tips and particularly whether the waiters intended tocontinue sharing this money in whole or in part with Sanders, are questionsirrelevant to the disposition of any issue involved in this case. This is sobecause BillieMeng s, suspension admittedly was not motivated by theseevents.7 Since none of his customers had a bar bill Meng had no bar money togive to Captain Steve. In other words, on September 10 Meng was notobliged to share any of the tips he had received with Ms. Sanders. THE MANDARINreally sick and that if an employee wanted to leave workbecause of sickness that the employee must have a doctor'sexcuse.,Chien pointed out that this requirement placed anemployee who was sick on the job in an impossiblesituation.That it was not practical for an employee to go tothe doctor's office for a note then return to the restaurantand show the, note to Chien in order to then be excused.Chien stated he was the manager and would decide if anemployee-was too sick to work. Then Meng mentioned thatthe last time one of the hostesses, Rene Hall, had gottensickandmissed.work that , Chien had immediatelydischarged her. Chien explained that he had immediatelyreinstated Hall when she had indicated she had an excusefrom the doctor. At this point President Chiang shouted,"did you see anybody die here," and Chien told Meng,"from this moment you are suspended." Meng-asked whyhe was being suspended. Chien replied that Meng had"interrupted the house operation." When Meng asked inwhat manner he had interrupted the house operation,Chien stated "I'm not going to tell you" and abruptlyended the meetingsImmediately, following the conclusion of the September11meetingMeng went to Chien's office and asked aboutthe length of his suspension. Chien stated he wassuspended "until further notice." Meng asked`for a writtennotice of his suspension so he would be able to collectunemployment compensation insurance. Chien replied, "Ihave no obligation to give you a written notice" and stated,"you will be given' further notice by our' Lawyer." Chienthen concluded the conversation by'instiucting Meng toturn in his uniforms,' unused dinner checks, and the winelist.On September 11, following Meng's suspension,Manag-er Chien announced that retroactive to September 1 all ofthe dining room employees' wages were increased 25-centsper hour.On the afternoon of September 12 Manager Chienreceived a copy of an election petition filed by the Unionwith the Board on September 10 in Case 20-RC-12335seeking anelection in a voting- unit consisting of allRespondent's.employees. The election was held in Novem-ber.-On September 29 Manager Chien- asked hostess ReneHall to come to his office at-which time he spoke to herwith-no one elsepresent. Chien opened his remarks bystating he knew Hall was upset because she was absentfrom workearlierthat week due to, sickness, but wanted toassure Hallshe was in no danger of being fired so long asshe called in ahead of time to notify Chien about herabsences.Chien inquired about Hall's health and compli-mented her work stating that she,did a "great" job whenshe was ina good mood but that her work was not so goodwhen she was not ina good, mood. Then Chien stated thathe, knew Hall had been, employed at the Mandarin sincethe beginningof the year and that several of the employeeshad been urging him to give her more days ;of work,9 butsThe description of what was said at the September 11 meeting is basedon a compositeof the credible testimony of Billie Meng and George Leungwho asIhave indicated previously impressed me as more reliable andtrustworthywitnessesthan Linsan Chien,who was the Respondent's onlywitness.Also, this unexplained failure of Respondent to'call'its owner andpresident,CeciliaChung, to corroborate Chien's version of this meeting269that he could not schedule her for more workdays becausehe was not a free man., Hall asked, if by, this Chien meantthat the employees were still trying to unionize. Chienanswered in the affirmative and said that when all of hisproblems were solved and when he was free again to do hiswork at the Mandarin that then Hall would receive moredays of work. The conversation concluded with Chiendeclaring that Hall was a young lady who was inexperi-enced in the restaurant business and that his advice to Hall"was not to get involved." Chien' did not expressly statewhat it was that Hall was not to get involved with but fromthe context in which this advice was given it is, plain, andHall would have so understood, that Chien was referring tothe Union or its organizational campaign.B.Ultimate Findings and AnalysisI.BillieMeng's suspension"Suspended" normally' connotes exclusion for a specifiedperiod of time. Here however the record establishes thatRespondent did not suspend Meng rather his employmentwas permanently terminated; he was effectively dis-charged.When Manager Chien notified Meng he 'wassuspended he told him to turn in all of the tools of histrade, i.e., uniform, and in effect refused to tell him thelength of his suspension. On the date of the hearing, over 3months after the, suspension, Meng, whose name is stilllisted on Respondent's payroll, had not been reemployed.When asked how long Meng's suspension would continue,Manager Chien testified, "I have to consult with a lawyeron that."When asked whether he, had in fact sought theadviceof his lawyer about the duration of Meng'ssuspension,Chien evasively testified, "I' haven't gotanswersyet.I - haven't got advice - yet."Under thecircumstances, the record demonstrates that when ChiennotifiedMeng he was suspended that it was Chien's intentto discharge Meng, to permanently sever his relationshipwith the Mandarin.The decision to suspend Meng was made by ManagerChien who testified Meng was suspended because,He had arrogant attitude, and the manner that heraised all arguments against. giving the people time offon sickness it seems- to me is cross-examine me ratherthan ... ' ask for the rights of people.When asked if he had given all of his reasons Chien furthertestified:in addition to what I stated before, because of[Meng's Iarrogantmannersand the way he line uparguments with me, cross - almost likecross-examineme, instead of 'asking the rights .... (A)11 theseargumentsand hismanners infront of allthe waiterspresent, it would have a very, very bad effect on themorale of the peoples. And I figure on myself, I couldleadsme tobelieve thatChiang's testimony would have been harmful, toRespondentand wouldnot have corroborated Chien's testimony.9Hall was working 3days aweek rather than 5 and wanted to workmore sinceas an hourly paidemployee itwouldmean more money in herpocket. 270DECISIONSOF NATIONALLABOR RELATIONS BOARDnot carry on the operations of this restaurant in thefuture in dealing with the people that have sickness andask for leave for any reasons.And, in his sworn affidavit furnished the Board during theinvestigation of the instant unfair labor practice chargesChien stated:My sole reason for suspending Billie _ Meng was hischallenging my authority in front of all the employees. Ifelt this would have a bad effect on morale.To sum up his -testimony, Chien contends that Meng'sarrogant attitude and his cross-examination of Chien at theSeptember 11 meeting constituted a challenge to hisauthority, in front of the employees, which would tend tohave a disturbing effect on the employees' morale in thatthey would not obey Chien's instructions concerning sickleave, and it was for these reasons that Chien decided tosuspend Meng. I do not believe Chien was telling the truth.When he gave this testimony;he did not impress me as asincere witness. In addition, what actually took place at theSeptember 11, meeting contradicts Chien's explanation.Meng spoke out only after Respondent's owner, PresidentChiang, ' had - invited the employees to voice their griev-ances.There is no evidence that Meng spoke in anarrogant manner or was otherwise arrogant or that he usedintemperate or abrasive language. To the contrary; it isundisputed that Meng voiced his grievance in temperatelanguage and spoke calmly in a normal tone of voice. Notdid he disobey or defy an order to stop talking. Nor is thereany indication or ,contention that Meng was speaking outof malice toward Manager Chien or that Chien believedthis to be the case. Simply: stated, what took place was thatRespondent's owner invited the employees to voice theirgrievances and waiter Meng, after making sure that therewas really no objection to his speaking, grieved aboutManager Chien's sick leave,requirements. Meng spoke in anormal tone of voice using temperate language andengaged inno conduct from which Chien or Chiang couldhave reasonably believed he was being insubordinate orotherwise disrespectful.Under these circumstances, Icannot believe, as Chien would have me, that Respondentdischarged Meng for doing ex actly what he was invited todo by Respondent's owner, which was to speak openlyabout employees' grievances. 'Also relevant in evaluating Respondent's motivation indischargingMeng is the refusal of Chien to explain toMeng the reason for the discharge and his further refusal toprovide Meng with a written notification. If the dischargewas motivated by legitimate reasons I am convinced Chienwould have had no hesitancy in explaining the reason toMeng or at the very least of reducing to writing the simplefact of the discharge.10Moreover, the nature of Meng'sdischarge indicates that it was not imposed because oflegitimateconsiderations. Here Meng was placed in limbo10 " .. refusal by the employer to give a reason for firing an employeemay by itself be a reason for inferring a discriminatory discharge"A. J.Krajewski ManufacturingCo., Inc. v. N.LRB.,413 F.2d 673, 676, fn. 2 (C.A.1, 1969).11When asked his reason for telling Meng on September 11 thatRespondent's lawyer would notify him of the length of his suspension;- in a state of perpetual suspension. If Manager Chienbelieved that Meng had misconducted himself on Septem-ber 11, I am of the view, Chien would have imposed apunishment to fit the misconduct rather than tell Meng hewas suspended for an indefinite period, and turn the matterover to the Company's attorney.11Based on the above stated reasons, I find that BillieMeng was discharged by Respondent on September 11 andthat the decision to discharge him was not motivated by abelief that he had been insubordinate toward ManagerChien or had otherwise challenged his authority.Does the false motive advanced by Respondent fordischargingMeng establish that a motivating force inRespondent's action was its desire to eliminate a unionadherent? In the circumstances of this case such aninference seems appropriate under the rationale of thecourt inShattuck Denn Mining Corporation v. N.L.R.B.,362 F.2d 466, 470 (C.A. 9, 1966):If [the trier of fact) finds that the stated motive for adischarge is false, he certainly can infer that there isanother, motive.More than that, he can infer that themotive is one that the employer desires to conceal - anunlawful motive - at least where . . . the surroundingfacts tend to reinforce that inference ....Here, the "surrounding facts" preponderate in favor of afinding that Meng's discharge was motivated by Respon-dent's knowledge that he was a union adherent. OnSeptember 6 Respondent had learned - that, despite thewithdrawal of its, representation petition, the Union wascontinuing its current campaign to organize the Manda-rin'semployees and that Meng was actively solicitingemployees to support the Union. The record also showsthatRespondent strongly opposed the Union's effort toorganizethe employees. In other words, the recordestablishes that Meng, the Union's most active advocate inthe restaurant, was abruptly discharged almost immediate-ly after Respondent, which was strongly opposed to theunionization, of its restaurant, learned ° the Union wascontinuing its organizational drive and that Meng wasactively supporting theUnion. Respondent refused toexplain toMeng the reason for, his discharge or evenacknowledge the fact in writing. When these surroundingcircumstancesare juxtaposed with the false reasonsadvanced by Respondent as its motive for the discharge, Iam convinced that they establish, by a preponderance ofthe evidence, that in dischargingMengRespondent wasmotivated by his union activities and sympathies. Byengaging in such . conduct Respondent violated Section8(a)(1) and (3) of the Act.I further find that assuming Manager Chien in discharg-ingMeng was motivated by a belief that Meng hadchallenged his authority or' had acted insubordinate, thatthe discharge still constituted an independent violation ofSection 8(a)(1), regardless of Chien's motivation. This is soChien testified: "Because in considerationof all the legalterms. Using ofthe legal terms, I always like toconsult withmy lawyer."But then admitteditwas not his practiceto normallyconsult with Respondent's lawyer oversuchmatters and, to explain his treatment of Meng,unconvincinglytestified, "at the,time there was union activities going on. I wanted to besure thatIwould notbe interpreted as doing something against the law." THE MANDARINbecause Meng's conduct at the meeting of September 11was 'concerted protected activity within the meaning ofSection 7, and it was neither so insubordinate nor sodisruptive of plant discipline as to take him beyond thepale of the Act's protection. Generally seeHugh H. WilsonCorporation v. N.LR.B.,414 F.2d 1345 (C.A, 3, 1969).Meng's grievance aboutManager Chien's sick leavepolicywas expressed at a meeting with his fellowemployees all of whom were affected by Chien's policy andwas expressed after Respondent's owner had solicited theemployees to voice their grievances. The grievance voicedby Meng involved a matter, which Meng credibly testifiedseveral of the waiters and busboys had previously broughttohisattention.Moreover, the record establishes thathostess Rene Hall had complained to Meng about Chien'streatment of her which complaint was specifically broughtup by Meng at the meeting. Thus, at a minimum Meng'sconduct at the meeting of September 11 was for "mutualaid and protection" of employee Hall in addition tohimself.12 For all of these reasons, although the question isa close one, I am of the opinion that Meng's complaintsconcerning Manager Chien's sick leave practice constitutedprotected concerted activity and, for the reasons statedpreviously,themanner, in which Meng voiced thiscomplaint did not remove his activity from the protectionof the Act.2.The rule prohibiting union solicitation and thecreation of an impression that the employees'union activities were under Respondent'ssurveillanceRespondent prior to the Union's current organizationaldrive promulgated a number of work rules which, ifviolated,would result in discipline including discharge.These rules during the time material were posted on theMandarin's bulletin board.One of the rules reads:"Solicitation of any type by employees during workingtime is prohibited." On September 7 Manager Chien calledthis rule to the attention of the dining room employeesunder the following circumstances.As I have previously found, Chien on September 6learned that the Union's organizational drive was still inprogress and that waiter Meng had solicited an employeeto attend a union meeting. The next day - September 7 -Chien summoned all the dining room employees to ameeting and, as described in detail above, stated thatRespondent had a no-solicitation rule which was postedwhich prohibited any type of solicitation by employees,whether they were "on a shift or not." Chien then statedthat employees could not solicit union pledge cards in theMandarin and that he had been informed that some of theemployees were distributing these cards in the Mandarin.Chien suggested that if the employees were solicited to signa union pledge card, they could report the matter to him.12The context in which Meng voiced his grievance establishes thatRespondent knew it was not a personal grievance but was advanced onbehalf of all the employees. Moreover, Manager Chien in explaining hisreason for suspendingMeng in effect admitted he realized that Meng'sgrievance concerned "the people" meaning the employees in general. Thisrealization is implicit in Chien's contention that Meng's grievance would271The General Counsel contends that Manager Chien onSeptember 7, as described above, in effect announced aruleprohibiting union solicitation at any time on theCompany's premises- I agree. Of course,, Respondent'sposted rule prohibiting solicitation during "working time"isa prima facielawful rule.Essex International, Inc.,211NLRB 749 (1974). However, on September 7 ManagerChien communicated the rule to the employees in such away as to unambiguously convey an--intent -to prohibitsolicitation in nonpublic areas of the Mandarin, duringbreaktime or other periods when the employees were notactivelyatwork.Chien's interpretation of the ruleunequivocally prohibited the employees from engaging inunion solicitation at any time while on the Company'spremises. Under the circumstances, whether it is viewed asan unlawful interpretation of an existing rule 'or thepromulgation of a new rule, I find that Respondent onSeptember 7 violated Section 8(a)(1) of the Act, by Chien'sannouncement of a rule prohibiting-solicitation on behalfof the Union during its employees' nonworking time.'Likewise, I-find in agreement with the General CounselthatManager Chien's statements to the employees that hehad been informed that some employees had been'passingout union cards in "the' Mandarin and that the employeeswho were solicited to sign such cards should notify him,created the impression of surveillance. The statements werecalculated to create the impression in the, minds of theemployees that Chien was keeping their union activitiesunder surveillance. This conduct constitutes a furtherviolation of Section 8(a)(1) of the Act.3.The rule prohibiting solicitation by off-dutyemployeesLong before the Union commenced its organizationalcampaign Respondent, as indicated earlier, promulgated anumber of work rules which, if violated, could result indisciplinaryaction.These rules were posted on theMandarin's bulletin board. The rule in question hereinreads: "Solicitation on company premises by employeesafter employees shift has been, completed is prohibited." Asthe rule indicates it only prohibits off-duty employees fromremaining in the Mandarin or entering the premises, tosolicit.They have free access to the' premises for otherpurposes. As a matter of fact, it is undisputed that, with thepermission of Respondent, off-duty employees wait forfellow employees to, finish work, return to the premises ontheir day off to get 'a paycheck or to eat with their fellowemployees. On the other hand, there' is no contention orevidence that the rule prohibiting off-duty employees-fromsoliciting has been discriminatorily-applied against unionsolicitation.There is no evidence that off-duty employeeshave been allowed to solicit on the premises for anypurpose.The General Counsel contends ,that Respondent's rulewhich prohibits solicitation by off-duty employees,is illegalcause other employees to question Chien's sick leave policy.13The fact there is no evidence Respondent enforced this unlawful ruledoes not detract from its illegality. To compel the employees to wait and seewhether Manager Chien meant what he said would place an unreasonableburden or risk on the employees who desired to exercise their Section 7rights. 272DECISIONSOF NATIONALLABOR RELATIONS BOARDon its face. Respondent takes the position that the rule ispresumptivelyvalid:As both General Counsel andRespondent recognize, the answer to the question present-ed is governed by the Board's decision inGTE Lenkurt,Inc.,14-whereas the Board -recently explained inAll-GlassAquariumCo.,'Inc.:15InGTE Lenkurtwe held that where an employer's no-access rule isnondiscriminatory, that is, it denies off-duty employees access to the premises for any purpose,and is not disparately applied against union activities, itispresumptively valid absent a showing that noadequate alternativemeans of communication areavailable ... .The General Counsel correctly distinguishesLenkurtonthe basis that there- the no-access rule prohibited off-dutyemployees from entering or remaining on the employer'spremisesfor any purpose whereas in the instant case off-duty employees are denied access solely for the purpose ofsolicitation.This difference the General Counsel arguesmakes the, Respondent's no-access rule illegal. There islanguage inLenkurt,and in the , Board'ssubsequentinterpretation of its holdingin Lenkurt,which seems tosupport the General Counsel's position, but a closer look atthe rationale- and the underlying basis for the holding inLenkurtconvinces me that the distinction relied upon bythe General. Counsel is one without legal significance.InLenkurta majority of the Board reexamined ' andoverruled earlier decisions and, in agreement with theThird Circuit'sDiamond Shamrock 16decision, held that anoff-duty employee who seeks to enter or remain on theemployer's property to engage in union activities is "morenearly analogous to a non employee," bringing into playthe employer's private property rights. The Board reasonedin 204 NLRB at 922, that:for purposes not protected by this Act off dutyemployees and, nonemployees would be invitees to thesame extent,and one is no more entitledthan the othertoadmission to the premises.We are unable toconclude, that a different rule is required where unionorganizationis involved, and, absent a showing ofinability to reach the employees otherwise, we see nojustification for holding, that an employer's right tocontrol ingress to his property must give way for thatpurpose. Rather, to require an employer to open hispremises for unionactivities to off dutyemployees is,in fact, to compel him to make available an additionalmeans of communication, one which we believe heneed not afford them. For, in our view, there is nosignificant diminutionof the employee rights by such ano-access rule, inasmuch as the Board and courtsprotect the right to engage in union activities during thenormal period of employee association and commum-cation; i.e., during nonwork periods when employeesare on the premises in connectionwith their jobs.Thus, the Board focused not on the statutory definition ofan employee, but on an appraisal of the status of theindividual while on the employer's premises - that is, is hethere in his capacity as an employee, "lawfully andproperly on the company premises pursuant to the workrelationship," or is he there simply "for the purpose ofunion solicitation."Diamond Shamrock,443 F.2d at 56.The Board by this approach affirmed the right of anemployee who is on the employer's premises incident to hisemployment to engage in organizational activities "duringthe normal period of employee association, i.e. duringnonwork periods when employees are on the premises inconnection with their jobs"(Lenkurt, supra,204 NLRB at922), while at the same time avoiding an "intru[sion] intothe Company's property rights without any showing thatsuch intrusion is necessary to facilitate the exercise of theemployees' organizational rights"Diamond Shamrock, 443F.2d at 58.Guided by the underlying basis for the Board's holdinginLenkurt Iam of the view, that the General, Counsel'sassertion that, "Respondent's rule, unlike the one inLenkurt,does not make it unlawful for [off-duty] employ-ees to remainon company property; rather it restrictsimpermissibly what employees rightfully there-may do withtheir own time," completelymisses,the point that the off-duty status of the employee changes the character of theemployer'sright being challenged, a factor which the BoardinLenkurtfound to be crucial to the outcome of thebalance of the competing interests. For, ,as, the Boardemphasized inLenkurt,the right of off-duty employees toenter the employer's premisesto engagein unionactivitiesis properly balanced notagainst theemployer's operationalor disciplinaryneeds,but against his more fundamentaland constitutionally guaranteed right to limit access to hisproperty.(Lenkurt, supra, '204NLRB at -922 citing,N.L.R.B. v. Babcock & Wilcox Co.,351U.S. 105, 113(1965). Thus, underLenkurtthe burden was on the Unionto demonstrate that a yielding, of the employer's propertyright was mandated bythe inaccessibility'of the employeesthrough other channels of communications. The Union hasnot attempted to meet this burden here.For the aforesaidreasons,I find that Respondent did notviolate Section 8(a)(1) of the Act, by maintaining a rulewhich prohibits off-duty employees from entering orremainingon its' premisesto ' solicit for any purposeincluding tle'Union.174. , ManagerChien's conversation with hostessHallIn agreement'with the General Counsel I find that onSeptember 29 Manager Chien promised hostess Hall hewould increase the number of days she worked andthreatenedherwith reprisal, to discourage her fromsupporting the Union.On September 29,' as-described above in detail, ManagerChien called hostess Hall to his office at which "time he14 204 NLRB921 (1973) (Members Fanning and Jenkins dissenting)15 214 NLRBNo 75 at fn 11 (1974).-16Diamond ShamrockCo. v N.L R B,443 F.2d 52 (C A 3, 1971).17General Counsel's reliance uponWestinghouseElectricCorporation,TampaDivision,199NLRB 783 (1972)ismisplaced,for there the ruleregulating access was discrimmatorily adopted and disparatelyapplied onlyto union activities.SeeLithoPress of SanAntonio,211 NLRB 1014 (1974),where theBoardmore fully explained the basis of its holding inWestinghouse THE MANDARINbrought up the subject of Hall's desire to work more dayseach week - she was only working 3 days a week - inorder to earn more money. ,1n this regard Chien indicatedhe was in favor of scheduling more days of work for Hallbut was not able to do so at that time since the Union wasorganizing the employees, but assured Hall that when hisproblems were solved and he was again free to operate theMandarin he would increase Hall's days of work. In thesame breath Chien advised Hall not, to get involved withthe Union. The aforesaid remarks, in my view, constitute anone too subtle promise to increase Hall's weekly earningsfor the purpose of discouraging her from supporting theUnion as well aas a threat that the increase would not begranted if Hall should support the Union. Hall could havehardly missed the necessary implication that her prospectof receiving more,, work and higher earnings depended onkeeping the Union out of the Mandarin. This conductreasonably tendedto restrain or coerce Hall from exercis-ing her statutory right to support the Union and as suchviolated Section 8(a)(1) of the Act.5.The 25 cents hourly pay raise granted thedining ro0`; employeesOn September 11 Respondent announced and granted a25-cents hourly wage increase to its approximately 35diningroom, employees. General Counsel contends that theincreasewas motivated by Respondent's opposition to theUnion. The circumstances surrounding the increase andthe Respondent's explanation for the increase follow.The dining room personnel - waiters, busboys, bar-tenders, cocktail waitress - are compensated by the hourpluscustomerstips.The State minimum wage during thetimematerialwas $2 per hour. However, restaurantoperators, including Respondent, are able to comply withthe $2 minimum by paying dining room employees $1.50per hour. Thisis sobecause the" restaurant operators areallowed to credit 25 cents per hour against the minimumwage for the employees' tips from customers and anadditional credit of 25 cents per hour for the employees'meals.Respondent in fact credited 50 cents per houragainst eachdining room employee's minimum wage fortips and meals.On September 3 Manager Chien was notified by theState that under a new regulation employees were requiredto sign a written form authorizing the employer to credit 25cents againsttheirminimum wage for meals before theemployer could take such a credit. On September 6 Chiencalledallof the busboys and waiters together andexplained that they had the option of eating or not eatingat the restaurant or, in other words, of authorizing or notauthorizing 'the Respondent to credit 25 cents against theirminimum wageformeals.He then distributed the mealdeduction authorization forms.,SinceRespondent was allowed to credit 25 cents an hourfor the employees' customers tips against their minimumwage,any dining room employee who earned $1.75 ormore an hour would not have been affected by the newauthorization requirement.The great majority of the18The 25 cents credit for customers' tips allowed Respondent to raisethishourly rate to the rmmmum rate of $2.19 1 also notethat all of Chien's problems, if they really existed, could273dining room employees earned $1.75 or more and' of thegroup of 21 who attended the meeting of September 6 only8 earned less than $1.75 an hour. These were the eightwhom Chien asked to sign the meal deduction authoriza-tions and of the eight all butthreeagreed to eat meals atthe restaurant and authorized the Respondent to credit 25cents per hour against their minimum wage. The result wasthat in order to comply with the State minimum wage lawRespondent had to increase the hourly rate of pay of thesethree by 25 cents per hour, from -$1.50 to $1.75 an hour. 18But, rather than increase the hourly rate of pay of threeemployees by 25 cents Manager Chien decided to increaseth e hourly rate of pay for all of the dining room employees,about 35, by 25 cents per hour, and to allow all of theemployees to eat meals in the restaurant. I shall nowdiscuss Chien's explanation for his decision.Chien testified that on September 6 upon reviewing themeal deduction authorizations signed by the eight employ-ees and observing that three, of them had declined toauthorize Respondent to credit 25 cents an hour againsttheirminimum wage for meals, that he decided the threewould be granted a 25 cents hourly increase thus bringingtheir rate of pay up to the minimum wage. Later that sameevening however, Chien testified, he reconsidered thematter and, decided to raise the hourly rate of pay of all thedining room employees. This decision' was motivated,according.to Chien, by two considerations. First, it wouldbe difficult to supervise which employees were legallyentitled, to eat, and, second, he noticed that the State'sletter notifying Respondent of the authorization require-ment also stated that those employees who authorized theemployer to credit 25 cents hourly toward their minimumwage must be relieved of all duties during their meal periodwhich Chien testified, he felt, would result in the followingsituation: "[I in the middle of the service to the customer,the waiters will say, this is my meal time," and abruptlystop serving the customer.The problems pointed to by Chien which involved threeemployees on their face lack substance. In my view Chiengrossly exaggerated them out of their true proportion. Alsohe did not impress me as an honest witness when testifyingabout his reasons for granting the 25 cents hourly increaseto all of the dining room employees rather than to only thethree whose hourly rate he was obligated to increase. Hisexplanation that he "thought it only fair" to giveallratherthan only three of the employees a 25 cents hourly increasewas not given in a convincing manner. The flimsiness of hisexplanation becomes more apparent in the light of the factthatRespondent normally only grants one' such generalpay raise a year and had already done so in 1974.19When the unconvincing reason advanced by Respondentto justify the September 11 pay raise granted to the diningroom employees is considered in the context of the entirerecord I am convinced that the evidence preponderates infavor of a finding that the increase was motivated by theRespondent'sopposition to the unionization of - theMandarin and to discourage the employees from support-have been avoided by simply granting the eight dining roomremployees whoearned $150 per hour a 25 cents per hour increase, rather than rase thewages of all 35 274DECISIONS OF NATIONAL LABORRELATIONS BOARDing the Union. The following considerations have led me tothis conclusion.On Friday September 6 Manager Chien learned thatdespite the withdrawal of its representation petition thatthe Union was still actively conducting its organizationalcampaign. On Saturday September 7 Chien violated theAct by prohibiting the employees from soliciting for theUnion during their nonworking time on the Company'spremises and created the impression that he was keepingtheir union activities under surveillance. Then, on Wednes-day, September 11, Chien unlawfully discharged diningroom waiter Meng who was the leading union adherentamong the employees. It was in the context of these events,and in particular immediately afterMeng's unlawfuldischargewhichwas motivated by Chien's desire todiscourage the employees from supporting the Union, thatChien for the first time announced the wage increase to thedining room employees. Indeed it appears that the decisionto grant the increase was made immediately after Chiendecided on September 11 to discharge Meng. I realize thatChien testified he arrived at the decision to grant the wageincrease sometime during the evening of September 6, butthere is not one bit of evidence to corroborate this self-serving testimony which, in view of Chien's poor impres-sion as a witness, I do not believe. Moreover, Chien did notexplainwhy the announcement of the increase was notmade until immediately after Meng's discharge on Septem-ber 11. Under the circumstances, I am convinced that thetiming of the announcement in relation to Meng's unlawfuldischarge was no mere coincidence but that the decision togrant all of the dining room employees a raise in pay wasnot made by Chien until September 11.For all of the foregoing reasons, I find that inannouncing and granting the general wage increase to itsdining room employees on September II that Respondentwas motivated by a desire to dissuade its employees fromsupporting theUnion.By engaging in this conductRespondent violated Section 8(a)(1) of the Act.6.The $50-a-month salary increase granted thekitchen employeesThe General Counsel contends that Respondent violatedSection 8(a)(1) of the Act by granting a $50-a-month salaryincrease toitskitchen employees. The facts on this issueare undisputed.On September 7 Respondent, retroactive to September 1,granted allof its kitchen employees- cooks anddishwashers - a $50 monthly salary increase even thoughRespondentnormally grants only one such pay raise a yearand had already done so in 1974. This increase, decidedupon by Manager Chien, was first announced on Septem-ber 7, the day after Chien learned that the Union was stillactivelyorganizing the employees. On the day of theincreaseChien unlawfully prohibited the employees fromsolicitingfor the Union on their own time on Respondent'spremisesand unlawfully created the impression that he waskeeping the employees' union activities under surveillance.And, within 4 days after thisincrease,Chien in an effort to20The Union's petition in Case 20-RC-12222 which was filed on July 22was limited to only the restaurant's dining room employees The kitchendiscourage the employees from supporting the Uniongranted a general hourly wage increase to the dining roomemployees and discharged the Union's leading employeeadherent.When the kitchen employees' salary increase isviewed in the above setting I find that the General Counselhas made out a strongprima faciecase which imposed onRespondent the duty of going forward with evidence thatadequately explained the increase.In this regard, the evidence reveals that the employeeswere informed that the increase was granted, "in consider-ation for the past contributions by the kitchen personneltowards the increase of the business of this restaurant."Manager Chien testified he decided to grant the increasebecause the volume of the restaurant's business during the"past summer" had increased about 40 percent and Chienfelt that this increase had placed an extra workload on thekitchen personnel. However, Chien admitted that he hadentertained the thought of increasing the kitchen employ-ees' salaries since June but had delayed granting theincrease until September 7 because the Union had filed arepresentation petition with the Board and, according toChien, he believed that Respondent might have beencharged with the comrrussion of an unfair labor practice ifhe had granted the salary increase during the pendency ofthe petition, so he waited until the petition was withdrawn.This story rings false. The Union did not file a representa-tion petition to represent the kitchen employees until July29 and Respondent was notified of the Union's withdrawalof the petition on or about August 20.20 Chien failed toexplainwhy the salary increase was not granted duringJune or July prior to the filing of this petition orimmediately after the Union withdrew the petition. Thesecircumstances, plus Chien's poor demeanor as a witness,have led me to conclude that his conclusionary and self-serving testimony regarding his reason for granting thekitchen employees' salary increase was not sufficient todissipate the unfavorable inference to be drawn from theGeneral Counsel'sprima faciecase.For all of the foregoing reasons I find that in announcingand granting the general salary increase to its kitchenemployees on September 7 that Respondent was motivatedby a desire to dissuade its employees from supporting theUnion. By engaging in this conduct Respondent violatedSection 8(a)(1) of the Act.Upon the basis of the foregoing findings of fact and theentire record, I make the following:CONCLUSIONS OF LAW1.M Restaurants, Incorporated, d/b/a The Mandarin,theRespondent, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.San Francisco Local Joint Executive Board ofCulinaryWorkers, Bartenders, Hotel,Motel and ClubServiceWorkers,Hotel and Restaurant Employees andBartenders International, the Union, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3.By announcing and granting its employees wageincreases in order to dissuade them from supporting theemployees who were excluded from the voting unit were first included whenthe Union amended the petition on July 29 -THE MANDARINUnion, by , creating an impression- of surveillance of itsemployees' union activities; by promulgating or maintain-ing a no-solicitation rule which prohibits employees fromsoliciting for the Union during their nonwork time, and bypromising an employee improved employment benefits andthreatening said employee with reprisal for the purpose ofdiscouraging the employee from supporting the Union, theRespondent has engaged in unfair labor practices widiinthe meaning of Section 8(a)(1) of the Act.4.By discharging BillieMeng because of his unionactivities and to discourage employees from supporting theUnion and because of his protected concerted activity, theRespondent has engaged in unfair labor practices withinthe meaning of Section 8(a)(1) and (3) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent has not otherwise violated the Act.The RemedyHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action in order to effectuatethe policies of the Act.Having found that Respondent unlawfully dischargedemployee Billie Meng, I shall recommend that Respondentoffer to him immediate and full reinstatement to his formerjob, or, if said job no longer exists, to substantiallyequivalent employment without prejudice to his seniorityor other rights and privileges, and make him whole for anyloss of earnings suffered by reason of his discharge, bypayment to him of a sum of money equal to that whichnormally would have been earned as wages from the dateof the discharge to the date of said offer of reinstatement,lessnet earningsduring such period with backpaycomputed on a quarterly basis in the manner establishedby the Board in F.W.Woolworth Company,90 NLRB 289(1950), and with interest thereon as prescribed by theBoard inIsisPlumbing & Heating Co.,138 NLRB 716(1962).As the unfair labor practices committed by Respondentwere of a character which go to the very heart of the Act, Ishall recommend that it cease and desist therefrom and tocease and desist from infringing in any other manner uponthe rights of employees guaranteed by Section 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532, 536 (C.A. 4,1941).Upon the basis of the foregoing findings of fact,conclusionsof law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:21 In the eventno exceptions are filed as provided by Sec. 102 46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102 48 of the Rules andRegulations,be adopted by the Board and becomeitsfindings,conclusions,and Order, and all objections thereto shall bedeemedwaived for all purposes.ORDER21275Respondent,M- Restaurants, Incorporated, d/b/a TheMandarin, San Francisco, California, its officers,agents,successors, and assigns, shall:1.Cease and desist from:(a)Discouraging concerted activities of its employees ormembership in San Francisco Local Joint Executive Boardof Culinary Workers, Bartenders, Hotel, Motel and ClubServiceWorkers,Hotel and Restaurant Employees andBartenders International, or any other labororganization,by discharging or in any othermanner discriminatingagainst its employees in regard to hire and tenure ofemployment or any condition of employment.(b)Giving to its employees the impression that theirunion activities are being kept undersurveillance.(c) Promising or granting improved benefits of employ-ment including wage increases to dissuade its employeesfrom supporting the Union.(d) Threatening its employees with reprisals to dissuadethem from supporting the Union.(e) Promulgatingor maintainingany rule or regulationprohibiting its employees from soliciting on behalf of theUnion during their working hours while on nonworkingtime on its property.(f) In any other manner interfering with,restraining, orcoercing its employeesin the exercise, of their rights underSection 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make Billie Meng whole for any loss ofearningssuffered by reasons of his discharge,in the manner setforth in the section herein entitled "The Remedy."(b)Offer Billie Mengimmediate and full reinstatementto his former position or, if this positionno longer exists, toa substantially equivalent one, without prejudice to hisseniority or other rights and privileges.(c)Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records,timecards,personnel records, and reports, and all other recordsnecessary to analyze the amount of backpay due and theright of reinstatement under the terms of this Order.(d)Post at its place ofbusinessin San Francisco,California, in English and the appropriate Chinese dialect,copiesof the attached notice marked "Appendix." 22Copies of said notice, on forms provided by theRegionalDirector forRegion 20, after being duly signed byRespondent's representative, shall be posted by Respon-dent immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonablesteps shallbe taken by theRespondent to insure thatsaid noticesare not altered,defaced or covered by any other material.22 In the event that theBoard'sOrder isenforced by a Judgment of aUnited States Court of Appeals, the wordsin the notice reading "Posted byOrder of the National LaborRelations Board" shall read"Posted Pursuantto a Judgmentof the United States Court of AppealsEnforcing an Order ofthe National LaborRelations Board." 276DECISIONSOF NATIONALLABOR RELATIONS BOARD(e)Notify the Regional Director for Region 20, inIT IS FURTHER ORDERED that the complaint be dismissedwriting,within 20 days from the date of this Order whatinsofar as it alleges violations of the Act not specificallysteps have been taken to comply herewith.found.